ORDER

PER CURIAM.
Lawrence Conner appeals from the judgment of the motion court dismissing his Rule 24.035 motion, without an evidentiary hearing, after he entered pleas of guilty to one count of driving while intoxicated and one count of driving with a revoked license.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. Rule 24.035(k). An extended *597opinion would have no precedential value. However, we have prepared a memorandum opinion solely for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).